Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/853,248 filed on 03/01/2022.
In the instant Amendment, claims 1, 10 and 11 have been amended. Claims 2 and 8 has been cancelled.
Claims 1, 3 – 7, 9 – 12 have been examined and are pending in this application. This action is made Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 11 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 03/01/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, 6, 7 and 9 – 11  are rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (WO 2016/143067 A1) in view of Nakajima et al (JP 2003264840 A).

Regarding claim 1, Itaya discloses: “a moving image processor [see page: 6; a processor 901] comprising: 
a memory [see page: 5; a memory 903,]; 
a central processing unit configured to perform operations [see page: 5; An example of the processor 901 is a CPU] including:
detecting feature data 10representing a feature of the moving image decoded by the decoder circuit from the moving image decoded by the decoder circuit [see page: 3; The monitoring camera 110 is installed obliquely above the monitoring space 101, continuously images the monitoring space 101, and generates video data for each shooting. Then, the monitoring camera 110 generates encoded data 130 and analysis result data 140 using the video data for each shooting] based on the data used in the process of encoding [see page: 4; The target object detection unit 340 generates the target object detection data 349 using the moving object region data 339. The object detection data 349 includes area information indicating the range of the object area. The target object area is a moving object area in which the target object is shown]; and 
outputting the moving image encoded by the encoder circuit and the feature data [see page: 6; The output device 908 outputs data, results and responses. And see page: 3; The data receiving unit 111 receives video data 119 output from the image sensor. The video encoding device 200 generates encoded data 130, DCT coefficient data 131, and motion vector data 132 using the video data 119. DCT is an abbreviation for discrete cosine transform].  
Itaya does not explicitly disclose: “a decoder circuit that decodes a moving image in a first scheme;
5an encoder circuit that performs a process of encoding the moving image decoded by the decoder circuit by a second scheme that uses compression standards for a moving image and is different from the first scheme, and output data used in the process of encoding to the memory;
wherein the data used in the process of encoding is a coding tree unit  or a reduced image”.
However, Nakajima, from the same or similar field of endeavor teaches: “a decoder circuit that decodes a moving image in a first scheme [see para: 0002; when moving image data encoded by a certain method is decoded and reproduced by a decoding / reproducing apparatus of an encoding method different from that];
an encoder circuit that performs a process of encoding the moving image decoded by the decoder circuit by a second scheme that uses compression standards for a moving image  and is different from the first scheme [see para: 0008; encoding method conversion in the pixel data area, moving image data encoded by a certain encoding method is once decoded up to the pixel area, and this is converted. The coding is performed again using a different coding method, and it is necessary to calculate the activity of the macroblock in the original moving image data as an evaluation index for obtaining new motion vector information at the time of coding], and output data used in the process of encoding to the memory [see para: 0002; Conventional coded moving image data format conversion methods can be roughly classified into a pixel data area conversion method and an encoded data area conversion method. FIG. 6 shows a conversion method in the pixel data area. For example, when converting MPEG-2 moving image data having a resolution equivalent to ITU-R BT.601 to MPEG-1 moving image data having a resolution equivalent to SIF, The MPEG-2 decoding unit 61 performs normal MPEG-2 decoding, and the reduction conversion unit 62, the resolution is converted to 1/2 in the horizontal and vertical directions in the pixel data area, and the converted pixel data is re-encoded by the MPEG-1 re-encoding unit 63. As is well known, the MPEG-2 decoding unit 61 includes a variable length decoding unit 611, an inverse quantization unit 612, an inverse DCT unit 613, The frame memory 614 and the addition unit 615 are provided];
wherein the data used in the process of encoding is a coding tree unit [see para: 0025; In the figure, the MPEG-2 encoded data is subjected to a normal decoding process in the MPEG-2 decoding unit 11, that is, a variable length decoding unit 111 as a video signal multiplex decoding unit, an inverse quantization unit 112, an inverse DCT unit 113] or a reduced image [see para:0034; the image data reduced and converted by the reduction conversion unit 13 is converted into MPEG-1 moving image data in the MPEG-1 recoding unit 14. The MPEG-1 re-encoding unit 14 includes a DCT unit 141, a quantization unit 142, an inverse quantization unit 143, an inverse DCT unit 144, a frame memory 145].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Itaya to add the teachings of Nakajima as above, in order to combine with an encoder and a decoder circuit that encode pixel areas data, moving image data encoded by a certain encoding method and decoded up to the pixel area. The coding is performed again using a different coding method and it is necessary to calculate the activity of the macroblock in the original moving image data as an evaluation index for obtaining new motion vector information at the time of coding. Further, in the case of adopting any of the motion vector information included in the original encoded moving image data like the MAC method, and compression standard like HEVC’s are known in the art [Nakajima see para: 0008]; 

Claim 2, Cancelled. 

Regarding claim 3, Itaya and Nakajima disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Itaya discloses: “wherein the feature data is data of blocks as units [see page: 3; The DCT coefficient data 131 includes discrete cosine transform coefficients for each frequency component for each block of a plurality of blocks obtained by dividing the video represented by the video data 119. A block is also called a macroblock] of encoding performed by the encoder circuit, or reduced images of frames included in the moving image decoded by the decoder circuit [see page: 2; The video analysis apparatus of the present invention is a parameter acquisition unit that acquires a discrete cosine transform coefficient for each frequency component for each block of a plurality of blocks obtained by dividing the video represented by the video data. A moving object block specifying unit that specifies a block in which a discrete cosine transform coefficient of a frequency component of at least one of high frequency components larger than a frequency threshold is not zero from the plurality of blocks as a moving object block in which the moving object is reflected is provided].  

Regarding claim 4, Itaya and Nakajima disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Itaya discloses: “wherein the feature data is sizes of blocks as units [see page: 3; Each object model included in the model database 400 includes size information indicating a size range. Each object model included in the model database 400 includes feature information representing features other than size] of encoding performed by the 5encoder circuit [see page: 2; The video analysis apparatus of the present invention is a parameter acquisition unit that acquires a discrete cosine transform coefficient for each frequency component for each block of a plurality of blocks obtained by dividing the video represented by the video data. A moving object block specifying unit that specifies a block in which a discrete cosine transform coefficient of a frequency component of at least one of high frequency components larger than a frequency threshold is not zero from the plurality of blocks as a moving object block in which the moving object is reflected is provided].  

Regarding claim 6, Itaya and Nakajima disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Itaya discloses: “wherein the feature data includes at least one of an 20area of an object as a detection target and a motion of the object [see page: 4; lines: 47 – 49; The target object detection unit 340 generates the target object detection data 349 using the moving object region data 339. The object detection data 349 includes area information indicating the range of the object area. The target object area is a moving object area in which the target object is shown].  

Regarding claim 7, Itaya and Nakajima disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Itaya discloses: “25wherein the central processing unit [see page: 5; An example of the processor 901 is a CPU] associates a frame in the moving image encoded by the encoder circuit with the feature data detected by the central processing unit from an image corresponding to the frame in the moving image encoded by the encoder circuit, to output the feature data [see page: 3; lines: 26 – 31; A video consists of continuous images, and the images are also called frames. Video data is also referred to as image data or frame data. The color information is expressed in RGB (Red, Green, Blue) format. The encoded data 130 represents an encoded video. The analysis result data 140 includes information related to the object shown in the video of the monitoring space 101. The target object is a moving object to be detected. And page: 6; The output device 908 outputs data, results and responses].  

Claim 8, Cancelled. 

Regarding claim 9, Itaya and Nakajima disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Furthermore, Itaya discloses: “10wherein the central processing unit [see page: 5; An example of the processor 901 is a CPU] performs [see page: 6; The video analysis device 300 is a computer including hardware such as a processor 901] switching between encoding of the moving image decoded by the decoder circuit performed by the central processing unit [see page:6; An example of the processor 901 is a CPU], and 
encoding of the moving image decoded by the decoder circuit performed by [see page: 6; “Circuit” and “circuitry” are concepts including a processing circuit such as the processor 901], depending on a resolution of frames of the moving image decoded by the decoder circuit [see page: 3; The encoded data 130 represents an encoded video. The analysis result data 140 includes information related to the object shown in the video of the monitoring space 101. The target object is a moving object to be detected].

Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 and 2 but for image processing system.
Furthermore, Itaya discloses: “a display controller [see page: 6; The output device 908 outputs data, results and responses. An example of the output device 908 is a display or a printer. An example of a display is an LCD] configured to display information according to the feature data superimposed or added with the moving image [see page: 7; The superimposing unit 232 superimposes the difference video represented by the difference data 247 on the video represented by the prediction data 239 that is video data generated by the prediction. As a result, the current video after encoding is generated. The superimposing unit 232 generates video data representing the current video after encoding].

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 but for image processing method.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (WO 2016/143067 A1) in view of Nakajima et al (JP 2003264840 A) and further in view of Ikai et al (US 2013/0136371 A1).

Regarding claim 12, Itaya and Nakajima disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Itaya and Nakajima does not explicitly disclose: “wherein the feature data is reduced images of frames included in the moving image decoded by the decoder circuit”.
However, Ikai, from the same or similar field of endeavor teaches: “wherein the feature data is reduced images of frames included in the moving image decoded by the decoder circuit [see para: 0196; In a case where the scale prediction is selected for the target partition, the intra predicted image generating section 17 (1) generates image data of a reduced image by subjecting a quantization coefficient for the reduced image to inverse quantization and frequency transformation, the reduced image having been down-sampled by a moving image encoder, and (2) generates a predicted image for the target partition by adding (i) an average value of respective pixel values of pixels provided in a partition in a vicinity of the target partition and (ii) the image data of the reduced image, and then carrying out up sampling].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving object area detection system by Itaya to add the teachings of Nakajima as above, to further incorporate the teachings of Ikai to provide an encoding method an image (a picture) constituting a moving image is managed by a hierarchical structure which is composed of (i) a slice obtained by dividing the image, (ii) a macroblock obtained by dividing the slice, and (iii) a block obtained by dividing the macroblock, and the image is normally encoded for each block. The image filter device discriminates the directionality of the input image in the each of the plurality of unit regions in accordance with at least one of (i) a direction indicated by a prediction parameter which is used in intra prediction and (ii) a shape of the each of the plurality of unit regions. This makes it possible to reduce throughput for discriminating the directionality and to decode coded data having high coding efficiency. Notes: “feature data” is a very broad and indefinite. If applicant wants to get more weight on this limitation, applicant is requested to add more clarification what type feature data will be used during encoding/decoding process [Ikai see para: 0027].


Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Itaya et al. (WO 2016/143067 A1) in view of Nakajima et al (JP 2003264840 A) and further in view of Endo (US 2011/0075736 A1).

Regarding claim 5, Itaya and Nakajima disclose all the limitation of claim 4 and are analyzed as previously discussed with respect to that claim.
Itaya and Nakajima does not explicitly disclose: “wherein the central processing unit searches in an area where sizes of blocks are less than or equal to a first value, to detect the feature 15data”.
However, Endo, from the same or similar field of endeavor teaches: “wherein the central processing unit searches in an area [see para: 0009; the present invention enables searching for an appropriate motion vector even with respect to a moving image with a large amount of motion. Further, the present invention enables searching for an appropriate motion vector even with respect to a moving image including an object that does not uniformly move in a frame image. And see para: 0010; a search area of a prescribed size in the reference image for each of the plurality of blocks] where sizes of blocks are less than or equal to a first value, to detect the feature 15data [see para: 0030; FIG. 3 schematically shows the content of the motion vector memory 104 when encoding the P8 frame. One box corresponds to one encoding block, and “MB: (h, v)” in FIG. 3 indicates that the coordinates of the encoding block are (h, v). “Vec: (h, v)” indicates that a first motion vector of the encoding block determined by the first motion search unit 103 is (h, v). “Rel: A” indicates that a reliability value of the first motion vector of the encoding block determined by the first motion search unit 103 is A. Note that although information is written only in some encoding blocks as necessary for description, and information for other encoding blocks is omitted in FIG. 3, information is in fact similarly stored in all the blocks].  
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the moving object area detection system by Itaya to add the teachings of Nakajima as above, to further incorporate the teachings of Endo to combine with an image analyzer or a detector to search an area where sizes of blocks are less than or equal to a predetermined value and an area that has changed between the consecutive multiple frames. As Endo taught, an encoding apparatus that employs such a compression scheme needs to search for inter-frame motion vectors in each of the macro blocks serving as the base units to be encoded, into which a frame image has been divided. Generally, motion vector search is realized by pattern matching, and it is well known that a large number of computations are necessary therefor. Accordingly, this method searches area is narrowed down and set, and then a motion vector is searched for in that search area [Endo see para: 0009; 0030; 0005].15 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vermeulen (EP 2141928 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486